DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1
Claims 1, 10, 11 are directed to a system, method and apparatus. Therefore, claims 1, 10, 11 are within at least one of the four statutory categories.

101 Analysis-Step2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A travel control device that is mounted on a vehicle including an electric motor and an internal combustion engine as a power source, the travel control device comprising an electronic control unit configured to: 
create a speed profile in which a speed of the vehicle at each time is predicted; 
approximate the speed profile with a predetermined approximation model and estimate a predicted amount of regenerative energy based on an approximation result, the regenerative energy being energy that is recoverable by regenerative braking of the electric motor; and 
determine the power source used for traveling based on the predicted amount of the regenerative energy. 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “creating, approximating,…” in the context of this claim encompasses a person creating a speed profile at teach time. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):


A travel control device that is mounted on a vehicle including an electric motor and an internal combustion engine as a power source, the travel control device comprising an electronic control unit configured to: 
create a speed profile in which a speed of the vehicle at each time is predicted; 
approximate the speed profile with a predetermined approximation model and estimate a predicted amount of regenerative energy based on an approximation result, the regenerative energy being energy that is recoverable by regenerative braking of the electric motor; and 
determine the power source used for traveling based on the predicted amount of the regenerative energy. 

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of ““approximate the speed profile with a predetermined approximation model” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the determining steps are recited at a high level of generality (i.e. as a general means of gathering vehicle data and using a speed profile for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “approximate the speed profile with a predetermined approximation model” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Dependent claims 2-9 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-9 are not patent eligible under the same rationale as provided for in the rejection of 1.
Therefore, claims 1-11 are ineligible under 35 USC §101.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0375403) in view of Huh (US 2019/0001984).
As to claim 1 Hu discloses a travel control device that is mounted on a vehicle including an electric motor and an internal combustion engine as a power source, the travel control device comprising an electronic control unit configured to: 
create a speed profile in which a speed of the vehicle at each time is predicted(Paragraph 37 “speed trajectory profile, which consists of expected upcoming speeds of the host vehicle, is built by strategically using inputs from various vehicle sources.”);
approximate the speed profile with a predetermined approximation model and estimate a predicted amount of regenerative energy based on an approximation result, the regenerative energy being energy that is recoverable by regenerative braking of the electric motor(Paragraph 73 “In such embodiments, the synthesized speed profile 500, 500′ may be used to optimize recovered energy via a regenerative braking system controlled by brake module 70, to cite one example.”); and 
Hu does not explicitly disclose determining the power source used for traveling based on the predicted amount of the regenerative energy.
Huh teaches determining the power source used for traveling based on the predicted amount of the regenerative energy. (Paragraph 12 “The HEV including the above components is capable of being driven in an electric vehicle (EV) mode as a pure electric vehicle mode that uses only power of the motor, or a hybrid electric vehicle (HEV) that uses power of the engine and power of the motor in a multiple manner.”, Paragraph 20 “As such, an eco-friendly vehicle recovers vehicle energy as electric energy using a motor during braking or coasting, stores the recovered electric energy in a battery, and reuses the electric energy to drive the motor to increase driving distance and fuel efficiency of the vehicle, thereby effectively using energy.”)
It would have been obvious to one of ordinary skill to modify Hu to include the teachings of determining the power source for the purpose of improving efficiency. 
As to claim 2 Hu discloses a travel control device wherein the electronic control unit is configured to create the speed profile based on one or both of a travel history of a user and a travel history of another user (Paragraph 22).
	As to claim 10 the claim is interpreted and rejected as in claim 1.
	As to claim 11 the claim is interpreted and rejected as in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0375403) in view of Huh (US 2019/0001984) as applied to claim 1 above, and in further view of Sorensen (WO 2020259828)
As to claim 3 Sorensen teaches a travel control device wherein the predetermined approximation model is configured to use a model that approximates a change in the speed of the vehicle over time that is indicated in the speed profile with a sum of Gaussian functions having different peak positions (Page 4 lines 18-Page 5 lines 1-8).
It would have been obvious to one of ordinary skill to modify Hu to include the teachings of using a model that approximates the change in speeds for the purpose of getting an accurate speed profile.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0375403) in view of Huh (US 2019/0001984) as applied to claim 1 above, and in further view of Sorensen (WO 2020259828), and Yoon (US 2016/0167641)
As to claims 4,8  Hu does not explicitly disclose a travel control device wherein the electronic control unit is configured to derive, based on the approximation result, a power indicated by a sum of a power that contributes to a change in kinetic energy of the vehicle and a power that is dissipated by travel resistance, and regard a time integration value of a magnitude of the power during a period as an estimated value of a predicted amount of the regenerative energy to be recovered, the period being one or more periods in which the power is negative and a period in which the regenerative energy is recoverable.
Hu further does not explicitly disclose a travel control device wherein the electronic control unit is configured to correct the time integral value based on the variation factors.
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating an arrival time.
Yoon teaches of calculating an amount of regenerative energy to be recovered and of using variation factors(Paragraph 68-70)
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an estimated value of a predicted amount of regenerative energy to be recovered, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to determining an estimated value of a predicted amount of regenerative energy to be recovered, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of predicting an amount of energy to be recovered.
As to claim 5 Yoon teaches a travel control device wherein the electronic control unit is configured to estimate the predicted amount of the regenerative energy based further on one or more variation factors(Paragraph 54).  It would have been obvious to one of ordinary skill to modify Hu to include teachings of different variation factors for the purpose of optimizing the SOC control of the hybrid vehicle.
As to claim 6 Yoon teaches a travel control device wherein the variation factors are at least one of a type of a road surface, a slope of the road surface, a load weight of the vehicle, and weather(Paragraph 54).
As to claim 7 Yoon teaches a travel control device wherein the electronic control unit is configured to correct the power based on the variation factors(Paragraph 78).
As to claim 9 Yoon teaches a travel control device wherein the electronic control unit is configured to determine that the electric motor is to be used for traveling when a condition including that a total amount of energy for the electric motor that is currently charged in the vehicle and the predicted amount of the regenerative energy in the next period is equal to or higher than a threshold is satisfied(Paragraph 78-79).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
7/15/2022